Title: To George Washington from Robert Lewis, 19 August 1794
From: Lewis, Robert
To: Washington, George


               
                  Hond Uncle,
                  The Exchange [Va.] August 19th 1794
               
               Your letters of the 18th of May and 18th of July came safe to hand. As I could not reply to the first without making myself acquainted with the particular circumstances which you requested; and, as that could not be done but by visiting the different places alluded to in both your letters, I can now, as I have just returned from a three weeks peregrination answer your queries. Your Land on Potomac remains almost in its original state, and far from being so much pillaged as was represented to me. Some few bee-trees have been cut down, but I can see no waste of timber. I have advertise’d it to be rented, but few seem disposed to take it upon the terms which I have stipulated, altho’ in my mind they are very reasonable.  I have procured a tenant for your houses in the town of Bath. He agrees to keep them in repair for the use of them. As the greater number of house’s are let upon the same terms nothing more could be obtained.  Doctor Mackey has agree’d to pay an annual rent of fifty shillings for the use of one of your lotts in the Town of Winchester which he has been in possession of for many years.  I have for several
                  
                  days last week been chaffering with your tenants in the County of Berkley for their Leases, but find they are not so easily bought out as might have been done last fall, or as I imagined could be done this summer. They estimate their rights so immensely high, that I have discarded the idea of doing any thing to your advantage until the winter, when many of them wish to move to different places, and its probable will sell upon terms much more advantageous than at present.
               I am happy to inform you that your land on Difficult-run remains in statue quo. Many applications have been made in order to lease it for three lives, but I have always been of opinion that it was an improper mode of letting out land in these times, & have therefore declined every offer of the kind. I have never let any lotts for a longer term than ten & fifteen years since I have had any agency in your affairs. Upon strict examination I find there has been several transfers of Leases by the consent of Mr Muse, but have never seen any written instructions from you to him which cou’d authorise his doing it. If you have ever given consent to such transfers, I should be glad to be informed in your next letter, as I shall issue this fall ejectments against every tenant who has not complied strictly with the covenants of his Lease. If you should have occasion for the money which is in my hands, I wou’d gladly give you as much in Alexandria of mine for it, as it will save me a ride to Mount Vernon as well as the expence. Its probable your manager at Mount Vernon could get it without much inconvenience. Should you conclude to make these purchases next winter, its probable the ensuing rents may be sufficient to do it. I shall wait for your instructions. If ten per cent can be obtained upon all monies laid out for the purpose above mentioned, I suppose you will have no objection to my purchasing at any time between this & next January, as I expect several of them will offer me their lotts for sale previous to that time.
               Mrs Lewis joins me in love to my Aunt—I remain your obliged & Affectionate Nephew
               
                  Robt Lewis.
               
            